Exhibit 10.1

FOURTH LOAN MODIFICATION AGREEMENT

This Fourth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 26, 2014, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and
AEGERION PHARMACEUTICALS, INC., a Delaware corporation with its chief executive
office located at 101 Main Street, Suite 1850, Cambridge, Massachusetts 02142
(“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 28, 2012,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 28, 2012, between Borrower and Bank, as amended by that certain
First Loan Modification Agreement dated as of July 10, 2012, between Borrower
and Bank, as amended by that certain Second Loan Modification Agreement dated as
of December 6, 2012, between Borrower and Bank, and as further amended by that
certain Consent and Third Loan Modification Agreement dated as of December 12,
2013, between Borrower and Bank (as amended, the “Loan Agreement”). Capitalized
terms used but not otherwise defined herein shall have the same meaning as in
the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by (i) deleting “and” before subsection
(d), (ii) deleting “.” at the end of subsection (d) and inserting “; and”, and
(iii) inserting the following new provision to appear as subsection (e) of
Section 7.1 (Dispositions) thereof:

“(e) in connection with non-recourse sales of receivables from account debtors
located in Italy, Spain, Portugal and Greece up to Two Million Dollars
($2,000,000.00) in the aggregate, and/or in connection with sales secured by
letter of credits, if any, issued in favor of Borrower on behalf of any such
account debtor that specifically supports such receivable (“Permitted
Factoring”).”

 

  2 The Loan Agreement shall be amended by deleting the following appearing as
Section 7.5 of the Loan Agreement:

“ 7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.”

 

1



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“ 7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens or Permitted Factoring, permit any Collateral not to be subject to the
first priority security interest granted herein, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.”

 

  3 The Loan Agreement shall be amended by inserting the following new
definition to appear alphabetically in Section 13.1 thereof:

“ “Permitted Factoring” is defined in Section 7.1.”

4. FEES. Borrower shall reimburse Bank for all reasonable legal fees and
expenses incurred in connection with this Loan Modification Agreement.

5. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, that the terms and disclosures contained in a
certain Perfection Certificate dated as of January 12, 2014, between Borrower
and Bank, are, except as set forth in a letter provided by Borrower to Bank as
of the date hereof, complete in all material respects and acknowledges, confirms
and agrees the disclosures and information above Borrower provided to Bank in
the Perfection Certificate has not changed in any material respect, as of the
date hereof.

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the terms and provisions of this Loan Modification
Agreement.

7. RATIFICATION OF LOAN DOCUMENTS. Except as expressly modified by this Loan
Modification Agreement, Borrower hereby ratifies, confirms, and reaffirms all
terms and conditions of all security or other collateral granted to the Bank,
and confirms that the indebtedness secured thereby includes, without limitation,
the Obligations.

8. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

9. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

 

2



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:     BANK:   AEGERION PHARMACEUTICALS, INC.     SILICON VALLEY BANK  
By:  

Mark J. Fitzpatrick

    By:  

Clark Hayes

 

Name:

 

Mark J. Fitzpatrick

    Name:   Clark Hayes  

Title:

 

CFO

    Title:   Director  

 

3